DETAILED ACTION

Response to Arguments
Applicant's arguments filed 9/1/2021, Remarks pg. 9 regarding the status of the claims is hereby acknowledged. 
Applicant's arguments filed 9/1/2021, Remarks pg. 9-10 regarding the rejection of claim 1 under 35 U.S.C. 103 have been fully considered however the applicant’s arguments are not persuasive. In particular, the applicant argues: “Applicant has not found that the Examiner established prima facie obviousness of claim 1 at least because McMillian does not teach the claim 1 feature of "accessing in-band message data that was extracted from content being transmitted by a content- distribution system on a channel; [and] using the accessed in-band message data to identify an upcoming content-modification opportunity on the channel," as asserted by the Examiner.” Remarks pg. 10. In response to the applicant’s arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). First, the examiner made findings of fact regarding the teachings of McMillian stating “McMillan teaches para 30-47 capturing codes or watermarks in presented media on a particular channel, generating signatures from audio and/or video output by the television 118, detecting blank frames and/or cue tones inserted in presented media streams, detecting logos present in presented media, and/or any other method of monitoring media presentations on the television 118; see also para 48-53 – captured codes and watermarks obtained from an in-band data to identify placement of commercials or non-program media.” The applicant’s arguments do not appear to appreciate the significant teaching value of detecting cue tones during the monitoring of the media presentations on television 118. A person of ordinary skill in the art would have reasonably inferred based on the combination of McMillian and Gordan that in-band messages are transmitted to a head-end distribution system on a channel because McMillan teaches para 30-47 capturing codes or watermarks in presented media on a particular channel, generating signatures from audio and/or video output by the television 118, detecting blank frames and/or cue tones inserted in presented media streams, detecting logos present in presented media, and/or any other method of monitoring media presentations on the television 118. Even where the applicant argues that “Indeed, even if in-band message data is used to identify that a content segment has a particular type (e.g., a commercial), or even that the content segment is a particular commercial, that identification information by itself does not indicate whether the commercial is marked as one that can be replaced or otherwise modified. As such, identifying a content type or identifying content does not, by itself, amount to identifying a content-modification opportunity,” the applicant’s argument does not appear to address how a person of ordinary skill in the art would have interpreted what cue tones are used for in the art. Cue tones, as taught by McMillian para 54 – cue tones, the blank frames are generally used to signal the placement of commercials or other non-program media. More importantly, assuming arguendo that applicant’s argument is persuasive, a point which the examiner does not concede, the arguments do not address the combination of Gordon. Gordon teaches the customer premise device 108 or a second computing system (e.g., 110) is configured to monitor the reception of control data which is taught as comprising indicators for splice insert control data which would be understood by a person of ordinary skill as being utilized for upcoming breaks for replacement content (see para 0129-0130; see also para 0085-0098 – content replacement using control data). Therefore, the applicant’s arguments are not persuasive and the rejection is maintained.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan; F. Gavin US 20140282671 A1 (hereafter McMillan) and in further view of Gordon; Donald F. US 20120117584 A1 (hereafter Gordon).
Regarding claim 1, “a method comprising: accessing in-band message data that was extracted from content being transmitted by a content-distribution system on a channel; using the accessed in-band message data to identify an upcoming content-modification opportunity on the channel” McMillan teaches para 30-47 capturing codes or watermarks in presented media on a particular channel, generating signatures from audio and/or video output by the television 118, detecting blank frames and/or cue tones inserted in presented media streams, detecting logos present in presented media, and/or any other method of monitoring media presentations on the television 118; see also para 48-53 – captured codes and watermarks obtained from an in-band data to identify placement of commercials or non-program media; Whereas McMillan teaches “identifying the upcoming content-modification opportunity on the channel and identifying a content-presentation device tuned to the channel” to identify placement of commercials and non-program media to targeted content-presentation devices McMillan does not explicitly use the terms “to facilitate the identified content-presentation device performing a content-modification operation related to the identified upcoming content-modification opportunity on the channel.
In an analogous art, Gordon teaches (Abstract – method and system for presenting additional content at media system; paragraph 0110 customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed. Gordon teaches (para 0105 – customer premise device 108 sends a request indicating selection of a first television channel corresponds to tuning information from a customer premise device indicating a broadcast channel to which the customer premise device is tuned; para 0110 - customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed; para 0069 – customer premise device element 108 comprises a unique identifier information that is used to uniquely identify the customer premise device element 108 to the control device element 110 wherein element 110, 102, and 106 may be combined as one element such that Gordon teaches the customer premise device 108 provides information identifying the customer premise device to a control device comprising elements 102, 106 and 110.  Gordon teaches the replacement of a sequence of media content includes replacing a portion of a sequence of media content (e.g., replacing a single embedded interstitial advertisement in a television show) and wherein replacement content is sent via Internet and Gordon teaches using separate networks for transmitting advertisements and broadcast content (see Gordon para 0029, 0034, 0095 and 0119-0120 teaching a network B and a network C for transmitting media content and replacement content wherein replacement content comprises advertisements). Gordon teaches the customer premise device 108 or a second computing system (e.g., 110) is configured to monitor the reception of control data which is taught as comprising indicators for splice insert control data which would be understood by a person of ordinary skill as being utilized for upcoming breaks for replacement content (see para 0129-0130; see also para 0085-0098 – content replacement using control data).  See also para 0132-0135 teaching the control data is concurrently being monitored in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed wherein the broadcast feed is transmitted on a channel as discussed in para 0033-0034; the media content is transmitted on channels as in para 0105.  Para 0119 – device 108 detects control data of viewed content and communicates information to content replacement system discussed above, and the control data identifying the viewed content is used by the upstream elements to identify replacement content as disclosed in 0171-0174.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify McMillan’s invention employing watermarks/signatures to identify media to identify placement of commercials and non-program media to targeted content-presentation devices by further incorporating known elements of Gordon’s invention for concurrently monitoring control data in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed in order to facilitate the reception of replacement commercials to targeted content-presentation devices because the combination known elements extracting control data to identify splice points (i.e., insertion of substitute content) would enable the efficient distribution of advertisements and billing advertisers using known metering elements comprising watermarks/signatures because the prior art recognizes a known problem of utilizing codes (e.g., watermarks) and/or signatures for media monitoring are long known.

Regarding claim 2, wherein using the accessed in-band message data to identify the upcoming content-modification opportunity on the channel comprises: (i) detecting a match between the accessed in-band message data and reference data that corresponds with a reference modifiable content-segment; and (ii) identifying the upcoming content-modification opportunity on the channel based at least in part on the detected match” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein McMillan further teaches para 120 - the example blank frame identifier 224 determines whether there are intervening signature(s) and/or codes having timestamp(s) falling in the range between the timestamps of the selected blank frame (from block 1102) and the identified blank frame (from block 1104) (block 1106). Because blank frames and cue tones indicate the insertion points for non-program media, the occurrence of generated signatures and extracted codes between the blank frames and/or cue tones may be used to reliably identify the media occurring between those insertion points as distinct media items. If there are intervening signature(s) and/or code(s) (block 1106), the example code matcher 216 and/or the example signature matcher 220 determine whether the intervening signature(s) and/or code(s) match with program media (block 1108).

Regarding claim 3, “wherein accessing the in-band message data that was extracted from content being transmitted by the content-distribution system on the channel comprises accessing an industry standard coding identification (ISCI) key that was extracted from content being transmitted by the content-distribution system on the channel” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein McMillan further teaches advertisements comprise media identifiers (para 25-27 media identifiers include data comprising watermarks/signatures detected); see also Gordon teaching para 52, 112 control data comprises advertisement identifier. Wherein neither McMillan and Gordon do not use the term ISCI, the examiner takes Official Notice that ISCI is well known for associating ISCI to advertisements comprising ISCI as the ISCI has been incorporated into television standards (Official Notice relating to industry custom as disclosed in Whymark; Thomas J. US 7624409 B2; Wilson; Brian et al. US 8798442 B2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify McMillan’s invention employing watermarks/signatures to identify media content identifiers to identify placement of commercials and non-program media to targeted content-presentation devices by further incorporating known elements of Gordon’s invention for concurrently monitoring control data in the stream of video content as the end-user is viewing a stream of video content wherein the control data comprising advertisement identifiers are detected in the television broadcast feed in order to facilitate the reception of replacement commercials to targeted content-presentation devices using ISCI keys because the combination known elements extracting control data to identify splice points (i.e., insertion of substitute content) would enable the efficient distribution of advertisements and billing advertisers using known metering elements comprising watermarks/signatures because the prior art recognizes a known problem of utilizing codes (e.g., watermarks) and/or signatures for media monitoring are long known.

Regarding claim 4, “wherein the in-band message data comprises a house identifier” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Gordon teaches para 55-69, 116, 231, 276 – house identifier corresponds to a MAC address, home address, or IP address).
Regarding claim 5, “further comprising transmitting to the identified content-presentation device reference fingerprint data to further facilitate the identified content-presentation device performing the content-modification operation related to the identified upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Gordon teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation.
Regarding claim 6, “further comprising: receiving, by the identified content-presentation device, the transmitted supplemental content; and using, by the identified content-presentation device, the received supplemental content in connection with performing a content-modification operation related to the identified upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Gordon teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device.
Regarding claim 7, “further comprising: responsive to identifying the upcoming content-modification opportunity on the channel, identifying a group of multiple content-presentation devices tuned to the channel; and for each content-presentation device in the identified group, causing respective supplemental content to be transmitted to that content-presentation device, to facilitate that content-presentation device performing a respective content-modification operation related to the identified upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Gordon further teaches para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. 
Regarding claim 8, “further comprising: for each content-presentation device in the identified group, transmitting to that content-presentation device respective reference fingerprint data to further facilitate that content-presentation device performing the respective content-modification operation related to the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. 
Regarding the non-transitory computer readable media claims 9-16, the claims are grouped and rejected with the method claims 1-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
Regarding the system claims 17-20 the claims are grouped and rejected with the method claims 1-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the steps of the method are easily converted into elements of computer system by one of ordinary skill in the art. 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421